—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 28, 2000, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged from his employment as a caseworker with the New York City Department of Citywide Administrative Services for harassing and threatening his supervisor. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board ruling that claimant was disqualified from receiving unemployment insurance benefits because he was terminated due to misconduct. The record indicates that claimant, among other acts of misconduct, *801threatened, his supervisor on numerous occasions and discussed with a co-worker his anger toward his supervisor and made threats toward the supervisor in the co-worker’s presence. It is well settled that threatening one’s supervisor can constitute misconduct (see, Matter of Pabon [Commissioner of Labor], 271 AD2d 800; Matter of Castro [Commissioner of Labor], 250 AD2d 909). Although claimant denies that he made any threatening remarks, the contrary testimony of his supervisor and coworker presented a credibility issue for the Board to resolve (see, Matter of Pabon [Commissioner of Labor], supra).
Mercure, J. P., Peters, Spain, Mugglin and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.